Case 2:20-cv-00281-SPC-NPM Document 1 Filed 04/17/20 Page 1 of 6 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

  BRIAN RAMOS FERRER,

         Plaintiff,

  vs.                                              Case No.:
  GULF COAST CELL PHONES,
  LLC d/b/a METRO PCS, and
  SHAHZAD A. FATMI, Individually.

         Defendants.
                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, BRIAN RAMOS FERRER (“Ferrer” or “Plaintiff”) sues Defendants,

 GULF COAST CELL PHONES, LLC d/b/a METRO PCS, (“Metro”), and SHAHZAD A.

 FATMI (“FATMI”), individually, (collectively referred to as “Defendants”) and state:
                                  NATURE OF ACTION

        1.      This action is for unpaid overtime compensation arising under the Fair

 Labor Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”).
                                         PARTIES

        2.      At all times material hereto, Plaintiff was a resident of Lee County, Florida,

 in the Middle District of Florida.

        3.      Defendant Metro was, and continues to be, a Florida Limited Liability

 Company engaged in the transaction of business in Lee County, Florida, with its principal

 place of business located in Cape Coral, Florida.

        4.      Upon information and belief, at all times material to this action, Defendant

 FATMI was and continues to be, a resident of Lee County, Florida.




                                             [1]
Case 2:20-cv-00281-SPC-NPM Document 1 Filed 04/17/20 Page 2 of 6 PageID 2




                                 JURISDICTION & VENUE

         5.       Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C.

 § 216(b). Thus, the Court has subject matter jurisdiction under 28 U.S.C. §1331.

         6.       Defendant Metro is engaged in the business of selling cell phones and

 service subscriptions to the general public. Defendant Metro’s principal place of business

 is 2708 Santa Barbara Blvd, Cape Coral, Florida 33914. Defendant’s business and activities

 within this judicial district are substantial and not isolated.

         7.       Individual Defendant FATMI resides in the Middle District of Florida and

 is the owner of the corporate Defendant Metro.

         8.       The Middle District of Florida is the proper venue for this action because

 Defendants reside in the judicial district, and the events giving rise to the claim occurred

 in the judicial district.
                                      FLSA COVERAGE
 Enterprise Coverage

         9.       At all times material to this action, within the meaning of the FLSA,

 Defendants were Plaintiff’s “employers,” and Plaintiff was an “employee” of Defendants.

         10.      At all times material, Defendants employed at least two or more employees

 who handled, sold, or otherwise worked with goods or materials that had once moved

 through interstate commerce.

         11.      At all times material, Defendants had gross sales volume of at least

 $500,000 annually.

         12.      At all times material, Defendants have and continue to be an “enterprise

 engaged in commerce” within the meaning of the FLSA.




                                               [2]
Case 2:20-cv-00281-SPC-NPM Document 1 Filed 04/17/20 Page 3 of 6 PageID 3




 Individual Coverage

        13.    At all times material hereto, Plaintiff was “engaged in commerce” and is

 subject to individual coverage under the FLSA in that:

                   (a). The products and materials that Plaintiff used on a regular and

                       recurrent basis, which were supplied to him by his employers to

                       use on the job, moved through interstate commerce; and

                   (b). Plaintiff regularly placed and received calls to and from out-of-

                       state customers, prospective customers, vendors, suppliers, as well

                       as purchased supplies to further Defendants’ business purposes,

                       and used the internet and Defendants’ computer system to perform

                       his job duties.

        14.    At all times material hereto, the work performed by the Plaintiff was

 essential to the business conducted by Defendants.

 Individual Liability – Defendant Fatmi

        15.    At all times material, Defendant Fatmi was the Managing Member and

 owner of Defendant Metro.

        16.    At all times material, Defendant Fatmi regularly held and/or exercised the

 authority to hire and fire employees of Defendant Metro, and to determine the work

 schedules for the employees of the company. Defendant Fatmi also held and exercised the

 authority to control the finances and operations of Defendant Metro.

        17.    By virtue of having held and/or exercised the authority to: (a) hire and fire

 employees of Metro; (b) determine the work schedules for the employees of Metro; and (c)

 control the finances and operations of Metro, Defendant FATMI, is an employer as defined

 by 29 U.S.C. §201 et. seq.



                                            [3]
Case 2:20-cv-00281-SPC-NPM Document 1 Filed 04/17/20 Page 4 of 6 PageID 4




                          STATEMENT OF CLAIM
                                  COUNT I
               VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

        18.     Plaintiff realleges Paragraphs 1 through 17 as if fully stated herein.

        19.     At all times material hereto, Defendants owned and operated five Metro

 franchise locations in Lee County.

        20.     Defendants hired Plaintiff in or around January 2015. Plaintiff worked at

 Defendants’ various locations, but primarily reported to the Metro store located at 4316

 Lee Boulevard Unit 1A, Lehigh Acres, FL 33971.

        21.     Plaintiff’s employment ceased on or around the week of March 9, 2020.

        22.     While employed, Plaintiff was paid on an hourly basis.

        23.     Beginning in approximately February 2019 and continuing through his

 separation, Plaintiff worked hours and workweeks in excess of forty (40) per week for

 which he was not compensated at the statutory rate of time and one-half the regular rate for

 all hours actually worked.

        24.     Plaintiff is entitled to be paid at the rate of time and one-half his regular

 hourly rate for all hours worked in excess of the maximum hours provided for in the FLSA.

        25.     Defendants failed to pay Plaintiff overtime compensation in the lawful

 amount for all hours worked in excess of the maximum hours provided for in the FLSA.

        26.     Defendants knew of and/or showed a willful disregard for the provisions of

 the FLSA as evidenced by Defendants’ failure to compensate Plaintiff at the statutory rate

 of time and one-half for the hours worked in excess of forty (40) hours per week when

 Defendants knew or should have known such was due.

        27.     As a direct and proximate result of Defendants’ willful disregard of the

 FLSA, Plaintiff is also entitled to liquidated damages pursuant to the FLSA.


                                             [4]
Case 2:20-cv-00281-SPC-NPM Document 1 Filed 04/17/20 Page 5 of 6 PageID 5




        28.     Due to the unlawful acts of Defendants, Plaintiff has suffered damages in

 the form of unpaid overtime wages, plus liquidated damages in an equal amount.

        29.     Plaintiff is entitled to an award of his reasonable attorney’s fees and costs

 pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff respectfully requests that final judgment be entered in

 his favor against Defendants as follows:

                a. Declaring that Defendants have violated the maximum hour provisions

                    of 29 U.S.C. § 207;

                b. Awarding Plaintiff overtime compensation in amounts according to

                    proof;

                c. Awarding Plaintiff liquidated damages in an equal amount to unpaid

                    overtime;

                d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                    this litigation pursuant to 29 U.S.C. § 216(b);

                e. Awarding Plaintiff post-judgment interest; and

                f. Ordering any other and further relief this Court deems to be just and

                    proper.
                                      JURY DEMAND
        Plaintiff demands trial by jury on all issues so triable as of right.




                                              [5]
Case 2:20-cv-00281-SPC-NPM Document 1 Filed 04/17/20 Page 6 of 6 PageID 6




 Dated: April 17, 2020
                          Respectfully submitted,
                                  By:    /s/ Jason L. Gunter
                                         Jason L. Gunter
                                         Fla. Bar No. 0134694
                                         Conor P. Foley
                                         Fla. Bar No. 111977
                                         GUNTERFIRM
                                         1514 Broadway, Suite 101
                                         Fort Myers, FL 33901
                                         Phone: (239) 334–7017
                                         Fax: (239) 236–8008
                                         Email: Jason@Gunterfirm.com
                                         Email: Conor@Gunterfirm.com




                                   [6]
